Citation Nr: 1046735	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  10-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of medical expenses for emergency 
room treatment at Saint Francis Hospital received from October 
16th through the 20th of 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and L.L.N.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to October 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2009 decision by the VA Medical Center in 
Wagoner, Oklahoma.

In June 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, treatment 
at the St. Francis Hospital from October 16th through October 
20th, 2008, was for a medical emergency and the Veteran was not 
competent to sign away his rights to transfer to a VA medical 
facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses not 
previously authorized that were incurred for treatment at the St. 
Francis Hospital from October 16th through October 20th 2008, 
have been met. 38 U.S.C.A. §§ 1725, 1728, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.121, 17.1000-17.1008 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks payment or reimbursement of medical expenses 
not previously authorized that were incurred for treatment at the 
St. Francis Hospital from October 16th through the 20th of 2008.  
Medical records reflect that such expenses were incurred for 
treatment after the Veteran was injured in a motorcycle accident 
on October 16, 2008.  The Veteran was awarded reimbursement for 
the first two days he was in the hospital, October 16th and 17th 
of 2008.  The VAMC stated that the Veteran was entitled to 
compensation for the 16th and 17th of October but denied the 
benefits for the remainder of the days based on a determination 
that the Veteran waived his right to treatment at a VA facility 
as of October 17, 2008.  On January 12, 2009, a claim was 
submitted for charges in the amount of $13,855.  

As the Board's decision herein to grant payment or reimbursement 
of medical expenses incurred for treatment at the St. Francis 
Hospital for the dates of October 16th through the 20th, 
constitutes a full grant of the benefit sought on appeal, no 
further action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

The AOJ adjudicated the Veteran's claim pursuant to the Veterans 
Millennium Health Care and Benefits Act and implementing 
regulations.  See 38 U.S.C.A. § 1725 (West 2002), 38 C.F.R. §§ 
17.1000-17.1008 (2010).  Under these provisions, the reasonable 
value of emergency treatment furnished in a non-VA facility will 
be reimbursed where the veteran is an active VA health-care 
participant (enrolled in the annual patient enrollment system and 
in receipt of VA hospital, nursing home, or domiciliary care 
under such system within the preceding 24 months) and is 
personally liable for such emergency treatment (financially 
liable to the provider and not eligible for reimbursement under 
38 U.S.C.A. § 1728).  For this purpose, "emergency treatment" is 
defined as medical care or services furnished when (1) VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not have been reasonable, 
(2) there is a medical emergency of such nature that a prudent 
lay person would reasonably expect that a delay in seeking 
immediate medical attention would be hazardous to life or health, 
and (3) any medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of such nature 
that the veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.  See 38 U.S.C.A. § 
1725; 38 C.F.R. § 17.1002.  As pertinent to this case, a claim 
for payment or reimbursement must be filed within 90 days after 
the date the Veteran was discharged from the facility that 
furnished such treatment.  38 C.F.R. § 17.1004(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be resolved in favor of 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The record shows that the Veteran's claim for payment was timely 
filed, the treatment was provided for a nonservice-connected 
condition, the private hospital provided emergency care as any 
delay would have caused further harm to the Veteran, the Veteran 
was enrolled in the VA health care system at the time of 
treatment and he sought VA treatment within the past 24 months.  
Additionally, the evidence reflects that the Veteran is 
financially liable to the private hospital for the treatment at 
issue, as he was issued several payment notices.  

Accordingly, the remaining issue is whether any medical care 
beyond the initial emergency evaluation and treatment was of such 
nature that the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.  As a general 
matter, the Board observes that the Veteran should attempt to use 
a VA facility whenever possible in light of the very high costs 
involved in private care, clearly impacting VA's ability to help 
veterans overall.  However, based on the following evidence, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that the criteria have been met in this case.

On October 16, 2008 the Veteran was riding his motorcycle and was 
involved in a motor vehicle accident.  The Veteran was not 
wearing his helmet and when he was discovered by medical 
personnel he appeared confused and there was a pool of blood 
around the left side of his face.  The medics noted a wound to 
his left posterior skull with localized edema and a large amount 
of loose hair.  The Veteran displayed memory loss and loss of 
consciousness.  Medical records show a head injury with possible 
subarachnoid intracranial hemorrhage.  The Veteran was placed on 
Tylox and Flexeril.  Records dated on October 18, 2008 show the 
Veteran was also prescribed oxycodone.  

The evidence shows that on October 17, 2008 the Veteran signed a 
refusal of VA medical services.  His signature and date both 
appear on the waiver.  The Board does not dispute that the 
Veteran signed a waiver.  However, the Board has also taken 
account of the evidence as a whole and finds that the Veteran was 
recovering from a concussion and was on heavy prescription 
medication.  

The Veteran's fiancée submitted a statement in October 2009 
stating that she was not present when the Veteran refused 
transfer to a VA hospital.  She states if she was present she 
would have approved the transfer because the Veteran was heavily 
sedated.   She declared that the Veteran barely knew that she was 
in the hospital with him.

The Veteran also testified at a hearing before the undersigned in 
June 2010 that he had no recollection of signing away his rights 
to transfer.  He asserted that he was in pain and heavily sedated 
and had no knowledge of his surroundings.

The Board acknowledges the Physician Reviewer's determination 
that the Veteran declined admission or transfer to the VA medical 
facility and therefore payment should be denied.   However, the 
Physician Reviewer did not in any way analyze the Veteran's state 
of mental and physical well being.   The law requires that 
initial evaluation and treatment be rendered for a condition of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.   The Board will expound 
that moving the Veteran on the second day of his confinement at 
the hospital could reasonably result in placing the health of the 
Veteran in serious jeopardy, as he was experiencing pain and was 
not fully aware of his surroundings.  See 38 C.F.R. § 17.1002(b).

In this regard, statements by the Veteran and his fiancée, as 
well as hospital treatment records showing the use of narcotic 
pain medicine, indicate that the Veteran had been experiencing 
pain, drowsiness and memory loss.  There is no indication in the 
record that such statements are not credible.  As such, although 
the Veteran signed a waiver, the Board finds this waiver to have 
been signed without the Veteran's full cognition.   

Accordingly, the criteria for entitlement to reimbursement for 
the medical expenses incurred for treatment received at the St. 
Francis Hospital from October 16th to the 20th of 2008 have been 
met, and the Veteran's claim is granted. 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.


ORDER

Payment or reimbursement of medical expenses not previously 
authorized that were incurred for treatment at the St. Francis 
Hospital on October 16th, 17th, 18th, 19th and 20th of 2008, is 
granted. 




____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


